Citation Nr: 1022546	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  04-35 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The Veteran had active service from November 1945 to June 
1966.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which, in pertinent 
part, denied service connection for the cause of the 
Veteran's death and Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  In 
December 2007, the Board denied DIC under the provisions of 
38 U.S.C.A. § 1318 and remanded the issue of service 
connection for the cause of the Veteran's death to the RO for 
additional action.  

In March 2010, the AMC denied service connection for 
cryoglobinemia, hepatitis C, and kidney complications for 
accrued benefit purposes.  In May 2010, the Appellant 
submitted a Motion to Advance on the Docket.  In May 2010, 
the Board granted the Appellant's motion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


REMAND

In its December 2007 Remand, the Board indicated that:

In March 2004, the Appellant filed a 
claim for service connection for 
hepatitis C for accrued benefits 
purposes.  In this regard, the Board 
notes that service connection for 
cryoglobinemia with hepatitis C and 
kidney complications was denied by a 
rating action dated in December 2003.  In 
February 2004, the Veteran submitted a 
notice of disagreement pertaining to the 
adverse action.  This claim was pending 
at the time of the Veteran's death on 
March [redacted], 2004.  

The Board's Remand instructions directed that:

2.  Adjudicate the inextricably 
intertwined issue of service connection 
for cryoglobinemia with hepatitis C and 
kidney complication [for accrued benefit 
purposes].  If service connection for 
cryoglobinemia with hepatitis C and 
kidney complication [for accrued benefit 
purposes] is granted, the AOJ should 
properly develop the record pertaining to 
the claim of service connection for the 
cause of the Veteran's death, including 
obtaining a medical opinion concerning 
whether cryoglobinemia with hepatitis C 
and kidney complication caused or 
contributed to cause the Veteran's death.  

In December 2009, the AMC issued a statement of the case 
(SOC) to the Appellant which addressed the issue of "service 
connection for cryoglobinemia with hepatitis C and kidney 
complications" to the Appellant.  The AMC subsequently noted 
that the issue of service connection for cryoglobinemia with 
hepatitis C and kidney complications for accrued benefit 
purposes had not been adjudicated.  In March 2010, the AMC 
denied service connection for cryoglobinemia with hepatitis C 
and kidney complications for accrued benefit purposes as 
"entitlement to accrued benefits is not warranted as the 
evidence of record fails to show an outstanding or 
co-existing claim for VA benefits that has not been decided 
at this time."  The Board observes that the March 2010 AMC's 
determination is in direct conflict with the Board's December 
2007 findings that the Veteran had submitted a timely notice 
of disagreement (NOD) with the denial of service connection 
for cryoglobinemia with hepatitis C and kidney complications 
prior to his death.  

Additionally, the Appellant has not been given a Veterans 
Claims Assistance Act of 2000 (VCAA) notice which addresses 
her claim of entitlement to service connection for 
cryoglobinemia, hepatitis C, and kidney complications for 
accrued benefit purposes.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the RO's compliance with the Board's 
remand instructions is neither optional nor discretionary.  
Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Appellant with VCAA 
notice concerning her claims of service 
connection for cryoglobinemia, hepatitis 
C, and kidney complications for accrued 
benefit purposes.  

2.  Then readjudicate the Appellant's 
claim of entitlement to service 
connection for entitlement to service 
connection for cryoglobinemia, hepatitis 
C, and kidney complications for accrued 
benefit purposes.  The Appellant and her 
accredited representative should be 
informed in writing of the resulting 
decision and her associated appellate 
rights.  

3.  If service connection for accrued 
benefits purposes is granted, 
readjudicate the claim of service 
connection for the cause of the Veteran's 
death.  If the claim remains denied, 
forward the appeal to the Board following 
the issuance of a Supplemental Statement 
of the Case based on the submission of 
any additional evidence.

4.  Please note, this appeal has been 
advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.  

The Appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Appellant's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

